NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 15 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GERALD ERWIN and NANCY ERWIN,                    No. 16-15673

                Plaintiffs-Appellants,           D.C. No.
                                                 2:15-cv-01396-LDG-GWF
 v.

WELLS FARGO BANK, N.A.,                          MEMORANDUM*

                Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                           Submitted December 4, 2017**
                             San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges, and BUCKLO,*** District Judge.

      Homeowners Gerald and Nancy Erwin (“appellants”) appeal from the

district court’s dismissal, on timeliness grounds, of their action alleging that Wells

Fargo (“appellee”) failed to participate in good faith in proceedings mandated by

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
Nevada’s Foreclosure Mediation Program (“FMP”) and Section 107.086 of the

Nevada Revised Statutes. We affirm.

      We review the district court’s dismissal de novo, ASARCO, LLC v. Union

Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2014), and resolve issues of state law as

we believe the state’s highest court would resolve them, HS Servs., Inc. v.

Nationwide Mut. Ins. Co., 109 F.3d 642, 644 (9th Cir. 1997). The district court

correctly dismissed appellants’ action as untimely because it was filed several

months after the parties received notice of the mediator’s decision, which is outside

the thirty-day limitations period that applies to petitions for judicial review under

Nevada’s Foreclosure Mediation Rules (“FMR”). See FMR 23(3) (providing that

petitions for judicial review “shall be filed” within 30 days of the date the party to

mediation receives notification of the mediator’s decision).1 Further, the district

court correctly construed appellants’ action as a petition for judicial review

because their claims, however captioned, arose exclusively under Section 107.086.

      AFFIRMED.




1
  The FMRs have been revised and renumbered several times. The district court
cited FMR 22(3) for the limitations period, quoting: “All such petitions shall be
filed within 30 days of the date that the party to mediation received the notification
of the issuance or non issuance of a certificate.” The parties do not address which
version of the FMRs applies, but neither suggests that any amendment to the rules
bears upon the issues presented.

                                           2